DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites “each ridge comprising a ridge width and a ridge height” in line 9. The Examiner believes this is unclear as to what structural element it corresponds to and that the Applicant meant to recite “each of the one or more ridges comprising a ridge comprising a ridge width and a ridge height”.
Claim 16 recites “when a first notch of the first set of one or more notches is fully engaged with a ridge of the one or more ridges” in lines 18-19. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “when a first notch of the first set of one or more notches is fully engaged with one ridge of the one or more ridges”.
Claim 16 recites “when a second notch of the second set of one or more notches is fully engaged with a ridge of the one or more ridges” in lines 26-27. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “when a second notch of the second set of one or more notches is fully engaged with one ridge of the one or more ridges”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the same distance” from the bottom of the plunger” in lines 16-17. The phrase “the same distance” renders the claim indefinite because it is unclear whether the limitation refers to the distance between the ridge and the first major surface of the housing or a new distance. For examination purposes, the Examiner will interpret the limitation as being the same distance from the ridge to the first major surface of the housing.  See MPEP § 2173.05(d).
Claim 16 recites the limitation “the same distance from the bottom of the plunger” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “ a same distance from the bottom of the plunger”.
Claim 16 recites the limitation “a first force can release” in line 20. The phrase "can" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a first force s”.
Claim 16 recites the limitation “the first notch” in line 20. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the first notch of the first set of one or more notches”.
Claim 16 recites the limitation “a second force can release” in line 21. The phrase "can" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a second force s”.
Claim 16 recites the limitation “the same distance from the top of the plunger” in lines 24-25. The phrase “the same distance” renders the claim indefinite because it is unclear whether the limitation refers to the distance between the ridge and the first major surface of the housing or a new distance. For examination purposes, the Examiner will interpret the limitation as being the same distance from the ridge to the first major surface of the housing.  See MPEP § 2173.05(d).
Claim 16 recites the limitation “the same distance from the top of the plunger” in lines 24-25. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “ a same distance from the top of the plunger”.
Claim 16 recites the limitation “a third force can release” in line 28. The phrase "can" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a third force s”.
Claim 16 recites the limitation “the second notch” in line 28. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the second notch of the second set of one or more notches”.
Claim 16 recites the limitation “a fourth force can release” in line 29. The phrase "can" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). The Examiner believes this is a typographical mistake and that the Applicant meant to recite “a fourth force s”.
Claims 17-35 are similarly rejected by virtue of their dependency upon claim 16.
Claim 18 recites the limitation “the entire interior surface” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the 
Claim 19 is similarly rejected by virtue of their dependency upon claim 18.
Claim 33 recites the limitation “the flexible patch” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the microarray patch”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-25, 27-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtanen et al. (U.S. Publication No. 2015/0290444), hereinafter Wirtanen.
Regarding claim 16, Wirtanen discloses a microarray applicator comprising (applicator 100, as best seen in FIGS. 2, 4 and 6 – it is noted that all reference characters cited below refer to FIGS. 2, 4 and 6 unless otherwise noted): 
a housing (housing 102), the housing comprising: 
a first major surface (first surface 112) configured to be positioned towards skin and defining a bottom of the housing (configured to be positioned toward the skin surface, paragraph [41]); 
a second major surface (upper wall 140) opposite the first major surface and defining a top of the housing (see FIG. 4); 
a cavity (bore 114) extending through the first and second major surfaces (see FIG. 4); 
a holder (deformable sheet 110 and second portion 122, see FIG. 4) located between the first and second major surfaces for holding at least part of a microarray device within the housing (microneedle device 106 can be coupled to, or formed with, the first side 116 of the deformable sheet 110, paragraph [46]); and 
a plunger (plunger 104) comprising: 
a top (end 156), a bottom (end 126), and one or more sides (the Examiner notes sides formed in between end 156 and end 126; see FIG. 4); 
the plunger including a first set of one or more notches located proximate to the bottom of the plunger, (the Examiner notes while 132 indicates a retaining feature, it is a notable recess adjacent to flange 133 similar to recess 144 adjacent to first flange 138 is a notch) and a second set of one or more notches located proximate to the top of the plunger (recess 144) (see Figs. 2, 4 and 6);
and the plunger is slidably engageable with the cavity (bore 114) in the housing (housing 102) to be moveable between a first position (P1) wherein the first set of one or more notches (recess(es) adjacent flange 133) is engaged with the one or more ridges (the Examiner notes ridge formed by the lip forming aperture 142/inner surface 143) in the housing (housing 102) and the bottom of the plunger (end 126) does not extend below the first major surface (first surface 112) of the housing (see FIG. 4), and a second position (P2) wherein the second set of one or more notches (recess 144) is engaged with the one or more ridges (the Examiner notes ridge formed by the lip forming aperture 142/inner surface 143) in the housing (housing 102) and the bottom of the plunger (end 126) extends below the first major surface (first surface 112) of the housing (housing 102) (see FIG. 6)(plunger 104 can be movable… relative to the bore 114 in the housing 102, between a first (recessed or unlocked) position and a second (treatment or locked) position).
However, Wirtanen doesn’t expressly disclose the housing comprising:
an interior surface defining the cavity, the interior surface comprising one or more ridges, each ridge comprising a ridge width and a ridge height, wherein the ridge height is defined by a distance between the ridge and the first major surface of the housing; and
a plunger comprising: 
each of the one or more notches in the first set being located substantially the same distance from the bottom of the plunger, and extending a first depth into the one or more sides of the plunger such that when a first notch of the first set of one or more notches is fully engaged with a ridge of the one or more ridges of the interior surface of the housing a first force can release the first notch in a direction towards the bottom of the housing and a second force can release the first notch in a direction towards the top of the housing, the first force being substantially the same as the second force; and 
each of the one or more notches in the second set being located substantially the same distance from the top of the plunger, and extending a second depth into the one or more sides of the plunger such that when a second notch of the second set of one or more notches is fully engaged with a ridge of the one or more ridges of the interior surface of the housing a third force can release the second notch in a direction towards the bottom of the housing and a fourth force can release the second notch in a direction towards the top of the housing, the third force being substantially the same as the fourth force; and
wherein the second depth is equal to or less than the first depth, the second depth is equal to or greater than the ridge width, the distance between the first set of one or more notches and the second set of one or more notches is greater than the ridge height.
The Examiner is of the position that there is sufficient disclosure by Wirtanen to teach or suggest
an interior surface defining the cavity the interior surface (inner surface 143) comprising one or more ridges (inner surface 143 defined by the aperture 142, paragraph 80), each ridge comprising a ridge width and a ridge height, wherein the ridge height is defined by a distance between the ridge and the first major surface of the housing (the Examiner notes that it would be obvious to one of ordinary skill in the art that each ridge has a height and a width and further that the height will be however long the distance is from the ridge to the bottom of the applicator, referenced as the first major surface of the housing); and
a plunger comprising: 
a first set of one or more notches (the Examiner notes while 132 indicates a retaining feature, it is a notable recess adjacent to  flange 133 similar to recess 144 adjacent to first flange 138 is a notch) located proximate to the bottom of the plunger (see FIG. 2), each of the one or more notches in the first set (recess(es) adjacent flange 133) being located substantially the same distance from the bottom of the plunger (end 126), and extending a first depth into the one or more sides of the plunger such that when a first notch of the first set of one or more notches (recess(es) adjacent flange 133) is fully engaged with the ridge of the one or more ridges (ridge formed by the lip forming aperture 142/inner surface 143) of the interior surface of the housing (housing 102) a first force can release the first notch in a direction towards the bottom of the housing and a second force can release the first notch recess(es) adjacent flange 133) in a direction towards the top of the housing (housing 102), the first force being substantially the same as the second force (the Examiner notes that it would have been obvious to one having ordinary skill in the art that slight pressure from the users hand is generally sufficient to overcome, or exceed, a threshold force necessary to manipulate the applicator from one position to another, as taught by Wirtanen, paragraph [35 and 61]).  
a second set of one or more notches (recess 144)  located proximate to the top of the plunger (end 156) (see FIG. 2), each of the one or more notches in the second set (recess 144) being located substantially the same distance from the top of the plunger (end 156), and extending a second depth into the one or more sides of the plunger such that when a second notch of the second set of one or more notches (recess 144)  is fully engaged with a ridge of the one or more ridges (ridge formed by the lip forming aperture 142/inner surface 143) of the interior surface of the housing (housing 102) a third force can release the second notch in a direction towards the bottom of the housing and a fourth force can release the second notch in a direction towards the top of the housing, the third force being substantially the same as the fourth force (the Examiner notes that it would have been obvious to one having ordinary skill in the art that slight pressure from the users hand is generally sufficient to overcome, or exceed, a threshold force necessary to manipulate the applicator from one position to another, as taught by Wirtanen, paragraph [35 and 61]); and 
wherein the second depth is equal to or less than the first depth, the second depth is equal to or greater than the ridge width, the distance between the first set of one or more notches and the second set of one or more notches is greater than the ridge height (the Examiner notes it would have been an obvious matter of design choice to change the size of ridge and notch length, heights, and depths since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art MPEP 2144.04(IV)(A).
Regarding claim 17, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches wherein the holder (deformable sheet 110 and second portion 122, see FIG. 4) is in the form of a slot (the Examiner notes second portion 122 contains a slot in which microneedle device 106 is situated) in the housing.  
Regarding claim 18, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches wherein the cavity (bore 114) has an annular shape and the one or more ridges (inner surface 143 of the interior surface (inner surface 143 defined by the aperture 142) of the housing are a single ridge that forms a circle around the entire interior surface (see FIG. 2).  
Regarding claim 19, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 18, and Wirtanen further teaches wherein the plunger is approximately cylindrical (plunger 104 can be generally cylindrical in shape, paragraph [47]), the first set of one or more notches (recess(es) adjacent flange 133 of retaining feature 132) is one notch that forms a circle around the plunger, and the second set of one or more notches (recess 144) is one notch that forms a circle around the plunger (see FIG. 2).  
Regarding claim 20, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches wherein the plunger (plunger 104) top comprises a head (cap 146) that extends beyond the one or more sides of the plunger farther than the cavity (bore 114) in the housing (see FIG. 4).  
Regarding claim 21, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 20, and Wirtanen further teaches wherein the plunger (plunger 104) top (end 156) abuts the second major surface (upper wall 140) of the housing (housing 102) when the plunger is in the second position (P2, see FIG. 6).  
Regarding claim 22, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches wherein the plunger (plunger 104) is adapted to move from the second position (P2) to the first position (P1) when sufficient force is applied to the bottom of the plunger in the second position (In some embodiments, it is possible to disengage the locking mechanism 236 if sufficient force is applied to the plunger 204 and/or a microneedle device (e.g., the microneedle device 106) in an upward direction [paragraph 153]).  
Regarding claim 23, Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches the microarray device does not include an energy storage device (claim 23), however, its dependency is from claim 16, and claim 16 fails to positively recite the microarray device as a structural requirement of the claim. As such, claim 23 is directed only to further limitations of the microneedle array, which is not positively recited in these claims. Therefore, Wirtanen is considered to be fully capable of holding a microneedle array that does not include an energy storage device).
Regarding claim 24 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches the microarray applicator of claim 16, further comprising a microneedle device (microneedle device 106), the microneedle device comprising one or more microneedles (microneedles 108). 
 Regarding claim 25 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 24, and Wirtanen further teaches wherein the microneedle device (microneedle device 106A, another embodiment, see FIG. 13) comprises a microarray patch (patch 164A) having one or more microneedles (microneedles 108A) protruding therefrom, and a microarray carrier (carrier 124) that releasably retains the microarray patch (paragraph [139] expressly states that the patch version of the device 106A is swappable for device 106 in any embodiment disclosed).
Regarding claim 27 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 25, and Wirtanen further teaches wherein the microarray carrier (carrier 124) further comprises a plurality of tabs (microneedle array 107 can be coupled to the carrier 124 by a variety of coupling means, including, but not limited to, press-fit or friction-fit engagement, snap-fit engagement, magnets, hook-and-loop fasteners, adhesives, cohesives, clamps, heat sealing, stitches, staples, screws, nails, rivets, brads, crimps, welding (e.g., sonic (e.g., ultrasonic) and/or thermal welding), any thermal bonding technique, paragraph [45], and the Examiner is of the position that at least some version of the bolded coupling means can be reasonably construed as a plurality of tabs) that releasably retain the microarray patch.  
Regarding claim 28 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches a kit comprising the microarray applicator (applicator 100) of claim 16 and a microneedle device (microneedle device 106), the microneedle device comprising: 
a microarray patch (patch 164A, see embodiment of FIG. 13) having one or more microneedles (microneedles 108) protruding therefrom (paragraph [139] expressly states that the patch version of the device 106A is swappable for device 106 in any embodiment disclosed); and 
a microarray carrier (carrier 124) that releasably retains the microarray patch.  
Regarding claim 29 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 28, and Wirtanen further teaches wherein the plunger (plunger 104) top (end 156) comprises a head (cap 146) that extends beyond the one or more sides of the plunger farther than the cavity (bore 114) in the housing (housing 102, see FIG. 4).  
Regarding claim 30 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 29, and Wirtanen further teaches wherein the plunger (plunger 104) top (end 156) abuts the second major surface (upper wall 140) of the housing (housing 102) when the plunger is in the second position (P2, see FIG. 6).  
Regarding claim 31 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 28, and Wirtanen further teaches wherein the microarray device does not include an energy storage device (the Examiner notes that microarray device is contingent upon energy supplied by the user providing sufficient force onto the plunger, and further the microarray device, see paragraph [54 and 74]).
Regarding claim 32 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 16, and Wirtanen further teaches a method (method of applying a microneedle device, paragraph [181]) of ejecting one or more microneedles from a microarray applicator, the method comprising: inserting a microneedle device into the holder of the housing (housing 102 configured to house at least a portion of the microneedle device 106, paragraph [184]) of the microarray applicator of claim 16; and moving the plunger (plunger 104) of the microarray applicator from the first position (P1) to the second position (P2; actuating the applicator to cause the applicator to change to the actuated state, paragraph [188]; see FIG. 4 and 6).  
Regarding claim 34 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 32, and Wirtanen further teaches wherein the plunger (plunger 104) top (end 156) abuts the second major surface (upper wall 140) of the housing (housing 102) when the plunger is in the second position (P2, see FIG. 6).  
Regarding claim 35 Wirtanen teaches the claimed invention as discussed above concerning the rejection of claim 32, and Wirtanen further teaches wherein the microarray device does not include an energy storage device (the Examiner notes that microarray device is contingent upon energy supplied by the user providing sufficient force onto the plunger, and further the microarray device, see paragraph [54 and 74]).
Claim 26 is rejected under 35 U.S.C. 103 in view of Wirtanen et al. (U.S. PUB No. 2015/0290444), either alone or in further view of Lockard et al. (U.S. PUB No. 2010/0121307), hereinafter Lockard.
Regarding claim 26, Wirtanen discloses the claimed invention as discussed above concerning the rejection of claim 25, and Wirtanen further discloses the microarray applicator (applicator 100) of claim 25, wherein the microneedles (microneedles 108) protrude from a central portion of the microarray patch (patch 164A) (paragraph [139] expressly states that the patch version of the device 106A is swappable for device 106 in any embodiment disclosed).
However, Wirtanen doesn’t expressly disclose a flexible backing of the microarray patch.
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the backing of the microarray patch of Wirtanen is flexible, as it is common for microarray patch backing to be flexible in the relevant art, so that the patch can be fit to the contours of the skin at the application site, and so that the patch can flex with the patient’s movements when applied to the skin at the application site. 
Nonetheless, Lockard teaches a microneedle array for drug delivery (Abstract) that has a flexible backing of the microarray patch (micro-needle devices may interface to the human body through a rigid patch (e.g. planar or convex) or flexible patch (e.g. bendable and/or stretchable along the surface of the patch), paragraph [197]; micro-needles may be attached to a base or manifold that is flexible, paragraph [280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Wirtanen to include the teachings of Lockard to provide a patch with flexible backing, doing so would allow for deformation around curved tissue, as taught by Lockard (paragraph [280]).
Claim 33 is rejected under 35 U.S.C. 103 in view of Wirtanen (U.S. PUB No. 2015/0290444), either alone or in further view of Moeckly et al. (U.S. PUB No. 2014/0207101) hereinafter Moeckly.
Regarding claim 33, Wirtanen discloses the claimed invention as discussed above concerning the rejection of claim 32, and Wirtanen further discloses the method of claim 32, wherein the microneedle device comprises: 
a microarray patch (164A) having one or more microneedles (microneedles 108) protruding therefrom (paragraph [139] expressly states that the patch version of the device 106A is swappable for device 106 in any embodiment disclosed); and 
a microarray carrier (carrier 124) that releasably retains the microarray patch
and moving the plunger (plunger 104) from the first position (P1) to the second position (P2).
However, Wirtanen doesn’t expressly disclose a device that releases the flexible patch from the microarray carrier and ejects the microarray patch below the second major surface of the housing.  
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the microarray patch of Wirtanen is ejected from the device, as it is common for microarray patches to be left on the patient’s skin after application for a period of time in the relevant art, so that the patch can administer drug/medicine/agent at the application site over a duration of time, and so that the patient can carry on with normal life activities, rather than waiting for a microneedle device to administer agent while the applicator is still applied to the skin of the patient. 
Nonetheless, Moeckly teaches a microdevice for creating microchannels in the skin for medical purposes including drug delivery (paragraph 54]) that releases (ejected or discharged from head 16, paragraph [70]) the flexible patch (microstructure patch 14) from the microarray carrier (array head 16) and ejects the microarray patch below the second major surface of the housing (microstructure device 10, see FIG 1-2)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Wirtanen to include the teachings of Moeckly to provide a patch electable from the patch carrier, as doing so would allow for an easy disposal of the patch following treatment, as taught by Moeckly(paragraphs [71-72]).
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452. The examiner can normally be reached on M-F 8:30am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Nelson Alvarado/				
Junior Examiner, Art Unit 3783			
11/04/2022

/AMBER R STILES/Primary Examiner, Art Unit 3783